Citation Nr: 1501706	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-45 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic right eye disability manifested by blurred vision as due to service-connected disability.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.

These matters come before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  At that hearing and in December 2012, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the AOJ's initial consideration of this additional evidence.

These matters were previously before the Board in April 2012 and May 2014, at which time they were remanded for further development.  

A review of the Virtual VA paperless claims processing system reveals that it contains VA treatment records relevant to the issues on appeal.  Further, this appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for depression has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran is shown as likely as not to have a right eye disability manifested by blurred vision and retinopathy that was caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his right eye disability manifested by blurred vision and retinopathy is proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of VA's duty to assist is not necessary at this time.  

Service connection on a secondary basis is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  38 C.F.R. § 3.102.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In a March 2008 letter, Dr. W.V., the Veteran's treating physician, that "[c]ertainly if blood sugars are running high, it can cause changes in the lens, affecting his vision."

In August 2009, diabetic teleretinal imaging found mild nonproliferative diabetic retinopathy in the right eye; however, on VA examination in August 2009, a funduscopic examination was negative for diabetic retinopathy in the right eye.  The examiner diagnosed blurred vision, but noted that it was not a complication of diabetes as there was no evidence of retinopathy.

Then, in a June 2014 VA examination report, the examiner noted that both the teleretinal imaging and funduscopic examination findings were reliable and valid.  He stated that the Veteran had retinopathy when the teleretinal imaging picture was taken that resolved by the time of the subsequent VA examination.

The VA examiner's June 2014 examination is adequate and is consistent with the evidence of record.  As the credible evidence establishes the Veteran has blurred vision and retinopathy, there is no medical evidence that weighs against the claim.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection on a secondary basis for a right eye disability manifested by blurred vision and retinopathy is warranted.

ORDER

Service connection for a chronic right eye disability manifested by blurred vision and retinopathy as due to service-connected disability is granted.


REMAND

With respect to the issue of entitlement to a TDIU, the Veteran contends that his diabetes mellitus and related complications prevent him from being employed as a commercial airline pilot.  In this case, the Veteran meets the criteria for a TDIU based on a combined rating (when factoring all conditions attributable to common etiology of diabetes mellitus), and including the applicable bilateral extremity factor.  However, there is an incomplete picture regarding the impact of the Veteran's service-connected disabilities on his employability considering his day-to-day functioning and educational background.  The Board is not limited to attempting to determine whether the Veteran is capable of being a commercial airline pilot.  Rather, the Board must evaluate the evidence as to his ability to engage in all forms of substantially gainful employment. 

As such, the Board finds that a social and industrial survey considering the effects of the Veteran's service-connected disabilities on employability should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all available VA and non-VA treatment records are obtained.  The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2. The AOJ should schedule the Veteran for a social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

3. Then, review any additional evidence and readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


